RUBY TUESDAY, INC. SERVICE-BASED RESTRICTED STOCK AWARD This SERVICE-BASED RESTRICTED STOCK AWARD (the “Restricted Stock Award” or“Award”) is made and entered into as of the day of by and between Ruby Tuesday, Inc. (the “Company”), a Georgia corporation, and (the “Employee”). Upon and subject to the Additional Terms and Conditions attached hereto and incorporated herein by reference as part of this Award, the Company hereby awards as of the Grant Date to the Employee the Restricted Shares described below pursuant to the Ruby Tuesday, Inc. 1996 Stock Incentive Plan or the Ruby Tuesday Inc. Stock Incentive Plan (the“Plan”) in consideration of the Employee’s services to the Company. A.Grant Date:. B.Restricted Shares: shares of the Company’s common stock (“Common Stock”), $.01 par value per share. C.Vesting:The Restricted Shares shall become vested, as and to the extent indicated below, only if and to the extent the Service Condition is satisfied.The Service Condition is satisfied only if and to the extent the Employee provides Continuous Service to the Company and/or any affiliate for the period beginning with the Grant Date through the date described in the following Vesting Schedule: Continuous Service Date Percentage of Restricted Shares which are Vested Shares Prior to 0% On and after 331/3% 662/3% 100% The Employee shall be determined to have provided “Continuous Service” through the date specified in the Vesting Schedule above if the Employee continues in the employ of the Company and/or any affiliate without experiencing a Termination of Service / Termination of Employment, regardless of the reason. Notwithstanding the foregoing provisions of this Paragraph C, the Service Condition will be deemed satisfied as to all of the Restricted Shares if the Employee provides Continuous Service to the Company and/or any affiliate following the Grant Date through the date of any of the earlier events listed below: (a)(i) In the event of the Employee’s Termination of Service / Termination of Employment due to Disability or death; (ii) in the event of an involuntary Termination of Service/ Termination of Employment by the Company or an affiliate, other than for Cause (as defined in the Additional Terms and Conditions); or (iii) upon attainment of age sixty 60 or satisfaction of the Rule of 90, if eligible for such retirement, under the Ruby Tuesday, Inc. Executive Supplemental Pension Plan, all of the Restricted Shares shall be deemed to have satisfied the Service Condition as of the date of such event. (b)In the event of a Change in Control (as defined in the Additional Terms and Conditions), all of the Restricted Shares shall be deemed to have satisfied the Service Condition immediately prior to the effective date of such Change in Control. The Restricted Shares which have satisfied, or are deemed to have satisfied, the Service Condition are herein referred to as the “Vested Shares.”Any portion of the Restricted Shares which have not become Vested Shares in accordance with this Paragraph C before or at the time of Employee’s Termination of Service / Termination of Employment shall be forfeited. D.Holding Period:Once Restricted Shares become Vested Shares they generally become subject to a six-month holding period, as provided in Section 4(b) of the attached Additional Terms and Conditions. IN WITNESS WHEREOF, the Company and Employee have signed this Award as of the Grant Date set forth above. RUBY TUESDAY, INC. By: Title:
